Citation Nr: 1502567	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The appellant had military service from April 1969 to June 1971, and was discharged "Under Other Than Honorable Conditions".  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) on behalf of the VA Regional Office in Houston, Texas (RO).  

Although the appellant requested a hearing before the Board, he failed to appear at his scheduled hearing; accordingly, his request is deemed withdrawn.

Although the RO addressed whether the character of the appellant's discharge from service was a bar to VA benefits on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 1971 administrative decision, the RO determined that the appellant's military service from April 1969 to June 1971 was one continuous period of service that was terminated under "dishonorable conditions," and was therefore a bar to VA benefits.  The appellant was notified of that decision by a letter issued in December 1971, and he did not perfect an appeal thereof.  In an April 1987 administrative decision, the RO again determined that the appellant's military service from April 1969 to June 1971 was considered to have been under "dishonorable conditions for VA purposes" and that it was therefore a bar to VA benefits.  The appellant was notified of the decision by a letter issued that same month, and he did not perfect an appeal thereof.  A previous and final denial of such a claim is subject to reopening under the provisions of 38 U.S.C.A. 5108.  D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  Thus, as noted above, the issue on appeal is properly characterized as whether the appellant has submitted new and material evidence to reopen the issue of whether the character of discharge from active service is a bar to VA benefits.

Review of the claims file reflects that the appellant has not been provided with a notice letter informing him of the information or evidence needed in order to substantiate his claim, including that new and material evidence must be received and what constitutes "new" and "material" evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); see 38 C.F.R. §§ 3.156(a), 3.159(b) (2014); see also VAOPGCPREC 6-2104 (November 2014).  Accordingly, to avoid prejudice to the appellant, the claim must be remanded to provide the appellant with the appropriate notice, and thereafter, to readjudicate his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide VCAA notice to the appellant with respect to his claim to reopen the issue of whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.  Such notice must advise the appellant of the information or evidence needed to substantiate his claim, including that new and material evidence must be received and what constitutes "new" and "material" evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); see 38 C.F.R. §§ 3.156(a), 3.159(b) (2014); see also VAOPGCPREC 6-2104 (November 2014).

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the appellant's claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




